DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
 “a device for dissolving moist gaseous products of the electrochemical anode reactions in the fresh water stream” at lines 11-12 in claim 1
“a device for stabilizing the overpressure in the anode compartment” at line 14 in claim 1
“a means for metered feed of the catholyte from the separation vessel of the cathode circuit into the oxidizing agent solution to be synthesized” at lines 16-17 in claim 1
“a means for metered feeding of the oxidizing agent solution from the collection vessel for the oxidizing agent solution into the vessel for dissolving the salt” at lines 27-29 of claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the limitation “the catholyte and anolyte” in lines 6 and 8.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation “the electrolysis gases” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation “aqueous salt solution” at line 9 and line 26; however, at line 2 the limitation “water and a sodium chloride solution” is already introduced.  It is unclear if these limitations are intended to refer to the same feature or to separate limitations.  However, for the purpose of Examination the former has been interpreted.  
The claim recites the limitation “the salt” in line 11 and line 25.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the claim already introduces the limitations of “sodium chloride” and “aqueous salt solution”, it is unclear as to if or how these terms are interrelated with “the salt” of line 11.  
The claim recites the limitation “moist gaseous products” at line 12; however, at line 6 the limitation “the electrolysis gases” is already introduced.  It is unclear if these limitations are intended to refer to the same feature, part of the same feature or to separate limitations.  However, for the purpose of Examination it has been interpreted that “the moist gaseous products” are a part of “the electrolysis products”.  
The claim recites the limitation “the electrochemical anode reactions” in lines 12-13 and line 20.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation “the fresh water stream” in line 13 and 23.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the limitation “water” is already introduced in line 2.  It is unclear if these limitations are intended to refer to the same feature or to separate limitations.  However, for the purpose of Examination the former has been interpreted.  
The claim recites the limitation “the overpressure” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation “the catholyte” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation “a means for metered feed of the catholyte from the separation vessel of the cathode circuit into the oxidizing agent solution to be synthesized” in lines 16-17.  However, the wording thus renders it unclear as to if the catholyte is feed from the separation vessel to the oxidizing agent after it is formed, i.e. synthesized, or to a fluid stream that will later become the oxidizing agent, i.e. to be synthesized.  However, based on a review of the disclosure as a whole, the latter has been interpreted.  
The claim recites the limitation “the catholyte circuit” in line 17 and lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the claim already introduces the limitation of “a circulation circuit for the catholyte and anolyte” at line 6.  It is unclear if these limitations are intended to refer to the same feature, part of the same feature or to separate limitations.  However, for the purpose of Examination it has been interpreted that “the catholyte circuit” is a part of the “circulation circuit for the catholyte and anolyte”.  
The claim recites the limitation “the fresh water” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the limitation “water” is already introduced in line 2 
The claim recites the limitation “catholyte” at line 22.  However, catholyte is already recites earlier in the claims, at lines 6, 8 and 16.  It is unclear if these limitations are intended to refer to the same feature or to separate limitations.  However, for the purpose of Examination the former has been interpreted.  
The claim recites the limitation “a fresh water feed line” in line 24.  However, the limitation “a feed line feeding the fresh water” is already introduced in line 19.  It is unclear if these limitations are intended to refer to the same feature or to separate limitations.  However, for the purpose of Examination the former has been interpreted.  
The claim recites the limitation “the outlet” in line 29.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation “the outlet” in line 30.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation “the salt solution” at lines 30-31; however, at lines 9 and 26 the “aqueous salt solution” is already introduces and at line 2 the limitation “water and a sodium chloride solution” is already introduced.  It is unclear if these limitations are intended to refer to the same feature or to separate limitations.  However, for the purpose of Examination the former has been interpreted.  

Claim limitations “a device for dissolving moist gaseous products of the electrochemical anode reactions in the fresh water stream to obtain an oxidizing agent solution” and “a device for stabilizing the overpressure in the anode compartment” and “a means for metered feeding of the oxidizing agent 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0261954 to Bakhir et al. (Bakhir) in view of US Patent Application Publication No. 2008/0251461 to Parker (Parker), further in view of US Patent Application Publication No. 2017/0321330 to Malhotra (Malhotra), further in view of US Patent Application Publication No. 2017/0314150 to Tseng et al. (Tseng), further in view of US Patent Application Publication No. 2018/0171490 to Herrington et al. (Herrington) and further in view of US Patent No. 6,428,677 to Bonnick et al. (Bonnick).
As to claim 1, Bakhir teaches an electrochemical system for synthesizing an oxidizing agent solution from water and a sodium chloride solution, the electrochemical system comprising: a diaphragm electrolysis apparatus (1) with a tubular ultrafiltration diaphragm (4); an anode side circulation circuit and a cathode side circulation circuit comprising an anode side separation vessel (19) for separating anode side electrolysis gases, a cathode side separation vessel (27) for separating cathode side electrolysis gases and an cathode side heat exchanger (18) capable of cooling the catholyte; a device for feeding aqueous salt solution into an anode compartment of the electrolysis apparatus (1) under pressure, the device consisting of a metering pump (33) with a vessel (34) for dissolving the salt; a device for dissolving moist gaseous products of an anode side electrochemical reactions in a fresh water stream to obtain an oxidizing agent solution (37); a device for stabilizing the overpressure in the anode compartment (23); a means for metered feed of the catholyte from the separation vessel of the cathode (39) (Paragraphs 0048, 0049, 0051, 0055, 0056, 0057 and 0064; Figures 1, 2, 3 and 5).
However, Bakhir fails to further teach that the apparatus comprises a heat exchanger device in the anode side circulation circuit.  However, Parker also discusses the electrolytic synthesis of cleaning solutions in a divided cell with anolyte and catholyte circuits and teaches that in addition to a heat exchanger on the cathode side for controlling the heat of the catholyte, a heat exchanger can also be provided on the anode side circuit in to control the heat of the anolyte for further cell control (Paragraphs 0067 and 0069).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide an anode side heat exchanger to the apparatus of Bakhir in order to allow for the control of the heat of the anolyte for further cell control as taught by Parker.  
However, Bakhir fails to further specifically teach a collection vessel for the oxidizing agent solution, remaining silent to specifically how the generated oxidizing solution is utilized.  However, Malhotra also discusses the electrolytic generation of an oxidizing solution and teaches that the solution can be stored in a product tank (180) for later supply to users (Paragraph 0017; Figure 1).
Bakhir further teaches that the apparatus comprises a feed line (31) for feeding the water to the device for dissolving moist gaseous products of the electrochemical reactions (37) (Paragraphs 0053 and 0056; Figure 4).  However, Bakhir fails to further teach that the apparatus comprises a filter arranged in this feed line.  However, Tseng also discusses the combination of electrolytically generated gaseous oxidizing agents and water to produce an oxidizing solution and teaches that prior to combination the water should be treated using, for example, a filter, in order to remove contaminants/impurities in the water (Paragraphs 0019-0020).   Therefore, it would have been obvious to one of ordinary skill in the art to provide a filter to the water feed line of Bakhir upstream from the device for dissolving gaseous products in order to remove contaminants/impurities from the water prior to creating the oxidizing solution as taught by Tseng.  
The combination fails to specifically teach that the catholyte solution also sent to combine with the anode side gaseous products is joined with the water upstream from this filter, Tseng not discussing a fed catholyte stream and Bakhir teaching, schematically, that the catholyte joins with the water at the device for dissolving gaseous products.  However, it would have been obvious that it would further have been desirable to one of ordinary skill in the art that all streams combining to create the oxidizing 
However, the combination fails to further teach that that the apparatus comprises a means for metered feed of the oxidizing agent solution from the collection vessel to the vessel for salt dissolution.  However, Herrington also discusses an electrolytic cell forming oxidants utilizing brine created from dissolved salt and teaches that the produced oxidants can be utilized in the dissolving step to help dissolve the salt for the brine (Paragraph 0001).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination by providing some of the oxidant solution, stored in the collection vessel, to the vessel for dissolving the salt in order to help dissolve the salt for the brine as taught by Herrington.  
However, the combination fails to further teach that the apparatus comprises a filter between the dissolution vessel and the metering pump.  However, Bonnick also discusses the electrolytic production of hypochlorite from sodium chloride brine and teaches that bromide can be a hazardous contaminant in the process and that this can be mitigated by providing a filter between the dissolution vessel (salt saturator) and a pump (Column 1, Lines 5-37; Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794